              Case 3:19-cv-07151-MMC Document 73-1 Filed 02/06/20 Page 1 of 3




 1 JOSEPH H. HUNT
   Assistant Attorney General
 2 BRIGHAM J. BOWEN
   Assistant Branch Director
 3 JULIE STRAUS HARRIS (DC Bar No. 1021928)
   CHARLES E.T. ROBERTS (PA Bar No. 326539)
 4 Trial Attorneys
   United States Department of Justice
 5 Civil Division, Federal Programs Branch
   1100 L Street NW
 6 Washington, DC 20530
   Phone: (202) 353-7633
 7 Fax: (202) 616-8470
   Email: julie.strausharris@usdoj.gov
 8
   Attorneys for Defendants
 9

10                                  UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                     SAN FRANCISCO DIVISION
12

13    THE CITY OF SEATTLE, et al.,
14                                                            Case No. 3:19-cv-07151-MMC
                           Plaintiffs,
15
              v.                                              DECLARATION OF
16                                                            JULIE STRAUS HARRIS
17    DEPARTMENT OF HOMELAND
      SECURITY, et al.,
18

19                         Defendants.
20

21

22

23

24

25

26

27

28

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Decl. of Julie Straus Harris
              Case 3:19-cv-07151-MMC Document 73-1 Filed 02/06/20 Page 2 of 3




 1            I, Julie Straus Harris, declare as follows:

 2       1.       On October 29, 2019, Plaintiffs filed a Complaint for Declaratory and Injunctive Relief, see ECF

 3                No. 1, and, on November 6, 2019, Plaintiffs filed an Amended Complaint for Declaratory and

 4                Injunctive Relief, see ECF No. 24. On November 7, 2019, Plaintiffs served their Amended

 5                Complaint on the United States Attorney for the Northern District of California. See ECF No.

 6                33. Pursuant to Federal Rule of Civil Procedure 15(a)(3), Defendants’ response to the Amended

 7                Complaint was due to be filed by January 7, 2020.

 8       2.       On November 18, 2019, the Court entered the Case Management Conference Order, ECF No.

 9                46, ordering the parties to appear for a Case Management Conference on Friday, January 31, 2020

10                at 10:30 a.m.

11       3.       On December 11, 2019, the Court entered an order enjoining, on a nationwide basis, the

12                implementation of enforcement the 2019 Fee Waiver Revisions challenged by Plaintiffs in this

13                case. 1 See ECF No. 65 (“Preliminary Injunction Order”).

14       4.       On December 30, 2019, following a stipulation by the parties, the Court entered an order resetting

15                the deadline for Defendants to respond to the Amended Complaint for February 7, 2020, and

16                resetting the date for the Case Management Conference for February 28, 2020 at 10:30 a.m. PST.

17       5.       Defendants request a two-week enlargement of time to respond to the Amended Complaint, until

18                February 21, 2020. Defendants make this request for the following reasons:

19                a. The parties are in the process of working together to determine whether to jointly seek a stay

20                    of the case during the pendency of a related rulemaking currently in process at USCIS. See

21                    ECF No. 47. Although the parties have endeavored to conclude their discussions in advance

22                    of the February 7, 2020 answer deadline, the process remains ongoing.

23

24   1
       The 2019 Fee Waiver Revisions challenged by Plaintiffs and preliminarily enjoined by the Court consist of
     the changes to the process and criteria for requesting fee waivers from USCIS for the costs of immigration
25   benefit applications and petitions announced by USCIS in the October 25, 2019 news release available at
     https://www.uscis.gov/news/news-releases/uscisupdates-fee-waiver-requirements (last visited December
26   10, 2019) and reflected in the October 24, 2019 version of the USCIS Form I-912, Request for Fee Waiver,
     see ECF No. 24-1 at 61–69; and the October 25, 2019 USCIS Policy Alert, see ECF No. 24-1 at 71, and the
27   revisions described therein to the USCIS Policy Manual Volume 1: General Policies and Procedures, Part B,
     Submission of Benefit Requests, Chapter 3, Fees and Chapter 4, Fee Waivers that were issued on October
28   25, 2019, and took effect on December 2, 2019, see ECF No. 24-1 at 83–98.

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Decl. of Julie Straus Harris                                                                            Page 1
              Case 3:19-cv-07151-MMC Document 73-1 Filed 02/06/20 Page 3 of 3




 1               b. An extension of two weeks is additionally necessary because, should the parties agree to jointly

 2                    seek a stay, two weeks will allow the parties time to prepare the request for the Court and allow

 3                    the Court an opportunity to rule on the request in advance of the answer deadline.

 4       6.      Defendants additionally request a one-week continuance of the Case Management Conference,

 5               until Friday, March 6, 2020. Defendants make this request for the reasons stated in paragraph 4,

 6               supra. Because, under the proposed enlarged schedule, the Case Management Conference would

 7               occur just one week after Defendants have filed their initial responsive pleading, Defendants

 8               respectfully submit that the parties will be better able to prepare the required Joint Case

 9               Management Statement, which is due seven days prior to the Case Management Conference, see

10               ECF No. 46, after Defendants have responded to the Amended Complaint.

11       7.      Plaintiffs consent to Defendants’ request for an enlargement of time and to Defendants’ request

12               for a continuance of the Case Management Conference.                     Defendants have requested an

13               enlargement of time on one prior occasion and also with consent of Plaintiffs.

14       8.      This enlargement of time would affect the deadlines set forth in the Court’s November 18, 2019

15               order, including the Case Management Conference and the deadline for submitting the joint case

16               management statement.

17       9.      I declare under penalty of perjury that the foregoing is true and correct.

18

19       Executed in Washington, D.C. on February 6, 2020.

20
                                                                 /s/ Julie Straus Harris
21                                                              JULIE STRAUS HARRIS
                                                                DC Bar No. 1021298
22
                                                                Trial Attorney
23                                                              U.S. Department of Justice
                                                                Civil Division, Federal Programs Branch
24                                                              1100 L Street NW
                                                                Washington, DC 20530
25                                                              Tel: (202) 353-7633
                                                                Fax: (202) 616-8470
26                                                              Email: julie.strausharris@usdoj.gov
27
                                                                Attorney for Defendants
28

     City of Seattle et al. v. Department of Homeland Security et al., No. 3:19-cv-07151-MMC
     Decl. of Julie Straus Harris                                                                               Page 2
